Title: To James Madison from Alexander J. Dallas, 26 February 1815
From: Dallas, Alexander James
To: Madison, James


                    
                        26 Feb. 1815
                    
                    Mr. Dallas respectfully states to the President, that Mr. John T. Irving, a brother of the member of Congress, has been strongly recommended to succeed Mr. Sanford, in the office of District Attorney. His introduction to Mr. D. is from Judge VanNess, and Genr. VanNess. His legal talents are highly rated; but there are persons now here, who could put that point beyond doubt.
                